           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

CHRISTOPHER OLIVA,

      Plaintiff,
v.                                           C.A. No.:    1:19-cv-1118

DISASTER AND EMERGENCY MANAGEMENT
SERVICES INTERNATIONAL, LLC,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, CHRISTOPHER OLIVA (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendant, DISASTER

AND EMERGENCY MANAGEMENT SERVICES INTERNATIONAL, LLC

(hereinafter sometimes referred to as “Defendant”), and in support thereof states as

follows:

                                INTRODUCTION

      1.      This is an action by Plaintiff against his employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION

      2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,
           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 2 of 10




as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                      VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, DISASTER AND EMERGENCY MANAGEMENT SERVICES

INTERNATIONAL, LLC, has offices Travis County, Texas.

                                  THE PARTIES

      4.      Plaintiff, CHRISTOPHER OLIVA, is an individual residing in Bexar

County, Texas.

      5.      Plaintiff, CHRISTOPHER OLIVA, was employed by Defendant,

DISASTER          AND       EMERGENCY             MANAGEMENT              SERVICES

INTERNATIONAL, LLC, from approximately May 26, 2019, until September 12,

2019, as a “Recruiter,” at the regular rate of $28.85 per hour, plus commissions.

Plaintiff’s principle duties were to recruit employees on behalf of the Defendant and

its customers.

      6.      Defendant, DISASTER AND EMERGENCY MANAGEMENT

SERVICES INTERNATIONAL, LLC, is a limited liability company existing under

the laws of the State of Oregon and maintains offices in Travis County, Texas.

      7.      Defendant, DISASTER AND EMERGENCY MANAGEMENT

SERVICES INTERNATIONAL, LLC, is a company that primarily operates a
           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 3 of 10




business that places skilled professionals on government contracts, specializing in

disaster recovery and emergency management services and is an employer as

defined by 29 U.S.C. § 203(d).

      8.      Defendant, DISASTER AND EMERGENCY MANAGEMENT

SERVICES INTERNATIONAL, LLC, has employees subject to the provisions of

29 U.S.C. § 206 in the facility where Plaintiff was employed.

      9.      At all times material to this complaint, Defendant, DISASTER AND

EMERGENCY          MANAGEMENT             SERVICES       INTERNATIONAL,          LLC,

employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      10.     At all times material to this complaint, Defendant, DISASTER AND

EMERGENCY MANAGEMENT SERVICES INTERNATIONAL, LLC, was an

enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.     Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendant’s business activities.       Specifically, Plaintiff utilized the channels of

interstate commerce as part of his regular and recurring job duties, e.g., internet and

interstate telephone and facsimile communications.
          Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 4 of 10




                              COUNT I
              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

        12.   Plaintiff re-alleges and incorporates herein paragraphs 1-11, supra.

        13.   Plaintiff 1) occupied the position of “Recruiter;” 2) did not hold a

position considered as exempt under the FLSA; and, 3) was paid on an hourly, plus

commission, basis.

        14.   Defendant’s management required Plaintiff to work in excess of 40

hours in a workweek.

        15.   Plaintiff was not paid for his overtime work in accordance with the

FLSA.

        16.   Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

        17.   Specifically, Plaintiff was never paid overtime that included the

commissions earned by the Plaintiff in the workweeks in which he worked in excess

of 40 hours. Instead, Plaintiff was merely paid one and one-half times his hourly

rate.

        18.   The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous
         Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 5 of 10




workweeks.

      19.    Plaintiff worked numerous workweeks wherein he worked in excess of

40 hours in workweek, but was not paid in accordance with the overtime

requirements of Section 7(e) of the Act, 29 U.S.C. § 207(e), which requires the

inclusion in the regular rate of all remuneration for employment except eight

specified types of payments, none of which apply herein.

      20.    Defendant’s policy of not properly paying overtime is company-wide

and was willful.

      21.    Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as an employer under the FLSA.

      22.    Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      23.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      24.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.
           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 6 of 10




      25.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, CHRISTOPHER OLIVA, demands Judgment

against Defendant for the following:

      a.      Awarding Plaintiff compensatory damages, service awards, attorneys’
              fees and litigation expenses as provided by law;

      b.      Awarding Plaintiff pre-judgment, moratory interest as provided by law,
              should liquidated damages not be awarded;

      c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;

      d.      Awarding Plaintiff such other and further relief as the Court deems just
              and proper.

                                COUNT II
                CAUSE OF ACTION: BREACH OF CONTRACT

     29.     Plaintiff re-alleges and incorporates herein paragraphs 1-7, supra.

     30.     This claim is properly before this Court pursuant to 28 U.S.C. § 1367(b).

     31.     On or about May 26, 2019, Defendant offered employment to Plaintiff

             as a recruiter at an hourly rate of $28.85 per hour plus commission.

     32.     On or about May 26, 2019, Plaintiff accepted Defendant’s offer under

             the terms stated.
      Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 7 of 10




33.     In furtherance of the Parties’ employment agreement:

         a. Plaintiff earned $530.93 in commission, which was paid to him by

            the Defendant on June 28, 2019;

         b. Plaintiff earned $5,200.03 in commission, which was paid to him by

            the Defendant on July 26, 2019; and,

         c. Plaintiff earned $18,197.73 in commission, which was paid to him

            by the Defendant on August 23, 2019.

34.     In furtherance of the Parties’ employment agreement, Plaintiff earned

        approximately $35,000.00 in commission between August 1, 2019, and

        August 31, 2019, for which he was not compensated at all.

35.     Despite earning the commission referred to in the preceding paragraph,

        and Defendant detailing the earned commissions in an e-mail to Plaintiff

        on or about September 4, 2019, Defendant terminated the Plaintiff’s

        employment on September 12, 2019, and informed him that it had no

        intention of paying the Plaintiff his earned commissions.

36.     Defendant breached the Parties’ agreement by not compensating

        Plaintiff for the commissions he earned in accordance with the Parties’

        contract.

37.     As a result of Defendant’s breach of the Parties’ contract, Plaintiff has

        been damaged.
           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 8 of 10




     38.     Plaintiff is entitled to recover his reasonable attorney’s fees and costs

             incurred as a result of bringing this action pursuant to Chapter 38 of the

             Texas Civil Practice and Remedies Code.

     39.     All conditions precedent to this contract have occurred, have been

             waived or have lapsed.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against     Defendant,   DISASTER       AND      EMERGENCY          MANAGEMENT

SERVICES INTERNATIONAL, LLC, for the following:

      e.      Awarding Plaintiff his unpaid wages, compensatory damages,
              attorneys’ fees and litigation expenses as provided by law;

      f.      Awarding Plaintiff pre-judgment interest as provided by law,;

      g.      Awarding Plaintiff such other and further relief as the Court deems just
              and proper.
                                       COUNT III
                  CAUSE OF ACTION: QUANTUM MERUIT

      29.     Plaintiff re-alleges and incorporates herein paragraphs 1-7, supra.

      30.     This claim is properly before this Court pursuant to 28 U.S.C. §

              1367(b).

      31.     Plaintiff provided valuable recruitment services to the Defendant from

              August 1, 2019, through August 31, 2019.

      32.     The valuable recruitment services Plaintiff provided to the Defendant

              were provided on behalf of the Defendant and for the Defendant’s
           Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 9 of 10




              benefit.

      33.     The Defendant accepted the valuable recruitment services provided by

              the Plaintiff.

      34.     On or about September 4, 2019, Defendant sent an email to the Plaintiff

              detailing and acknowledging approximately $35,000.00 in commission

              owed to the Plaintiff for the valuable recruitment services he provided

              to the Defendant from August 1, 2019, through August 31, 2019.

      35.     The Defendant had reasonable notice that the Plaintiff expected

              compensation for the valuable recruitment services in accordance with

              Defendant’s prior compensation practices.

      36.     The valuable recruitment services were reasonably worth the sum of

              approximately $35,000.00 at the time they were furnished.

      37.     Defendant has refused to pay Plaintiff for the services he provided from

              August 1, 2019 to August 31, 2019.

      38.     Defendant’s conduct proximately caused Plaintiff’s damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against     Defendant,    DISASTER      AND     EMERGENCY          MANAGEMENT

SERVICES INTERNATIONAL, LLC, for the following:

      h.      Awarding Plaintiff his unpaid commissions, compensatory damages,
              attorneys’ fees and litigation expenses as provided by law;

      i.      Awarding Plaintiff pre-judgment interest as provided by law;
            Case 1:19-cv-01118-RP Document 1 Filed 11/18/19 Page 10 of 10




       j.       Awarding Plaintiff such other and further relief as the Court deems just
                and proper.
                              JURY TRIAL DEMAND

       Plaintiff, CHRISTOPHER OLIVA, demands a jury trial on all issues so

triable.

       Respectfully submitted this November 18, 2019.

                                   ROSS • SCALISE LAW GROUP
                                   1104 San Antonio Street
                                   Austin, Texas 78701
                                   (512) 474-7677 Telephone
                                   (512) 474-5306 Facsimile
                                   Charles@rosslawpc.com




                                   _________________________________
                                   CHARLES L. SCALISE
                                   Texas Bar No. 24064621
                                   DANIEL B. ROSS
                                   Texas Bar No. 789810
                                   ATTORNEYS FOR PLAINTIFFS
